Alice Robie Resnick, J.,
dissenting. As an initial matter, I recognize that any method of HIV testing will, on some occasions, inevitably yield false-positive results. I further recognize that to allow recovery on a claim for negligent infliction of serious emotional distress each time a false-positive result is reported would in effect be imposing strict liability on those who conduct and interpret the tests, when false-positive test results are produced at times, without negligence. Thus, there can be no recovery for a plaintiff who can prove nothing more than that he or she received a report of a false-positive test, although that report understandably would induce anxiety to that recipient.
Having set forth my general agreement that some standards are necessary to govern recovery in a case such as this, I cannot agree with the majority that a blanket prohibition of recovery in false-positive cases is appropriate. Rather, the traditional tort law concepts of duty, breach of duty, proximate cause, and damages can serve to effectively limit recovery to those plaintiffs who deserve it, as in any other negligence case. In addition, consistent with Paugh v. Hanks (1983), 6 Ohio St.3d 72, 6 OBR 114, 451 N.E.2d 759, additional limitations on recovery for negligent infliction of serious emotional distress ensure that the emotional distress must be both serious and foreseeable before recovery is allowed. Because adequate limits therefore already exist on the tort of negligent *89infliction of serious emotional distress, I see no reason to impose the additional “real danger” requirement established by the majority.
Construing the sketchy facts in this case in a light most favorable to appellant, as we must for purposes of Civ.R. 56(C), reveals that appellant alleged more than the mere fact that she received a report of a false-positive HIV test. She alleged that the testing was negligently conducted, in part because the apparently faulty original sample was retested when a new sample should have been drawn immediately for the retest. She also alleged that the test results were negligently conveyed to her, in that Dr. Moretuzzo informed her of the devastating news over the telephone, rather than in a face-to-face meeting. It is evident, therefore, that appellant sufficiently raised a jury question regarding appellees’ negligence based on the sparse record that had been developed at the time the trial court granted summary judgment to appellees. I would reverse the judgment of the court of appeals and remand this cause to the trial court for further proceedings, to allow for further development of the record. Because the majority finds that appellant is a member of a class of plaintiffs who cannot recover as a matter of law, I dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.